Case 8:21-bk-10513-ES   Doc 30 Filed 04/12/21 Entered 04/12/21 12:39:05   Desc
                         Main Document    Page 1 of 4
Case 8:21-bk-10513-ES   Doc 30 Filed 04/12/21 Entered 04/12/21 12:39:05   Desc
                         Main Document    Page 2 of 4
Case 8:21-bk-10513-ES   Doc 30 Filed 04/12/21 Entered 04/12/21 12:39:05   Desc
                         Main Document    Page 3 of 4
Case 8:21-bk-10513-ES   Doc 30 Filed 04/12/21 Entered 04/12/21 12:39:05   Desc
                         Main Document    Page 4 of 4
